Scott, J.: It has not been the practice in this court to apply the rule as strictly in criminal cases as we do in civil cases. In this case it appears, that since the entering of the motion the brief for the plaintiff in error has been filed, and the case will be taken for consideration when it is reached upon the call of the docket. . The motion to affirm the judgment because of the failure of the plaintiff in error to file his brief within the time prescribed by the rule, will be denied. Motion denied.